Citation Nr: 1542962	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO. 08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973, with an additional period of active duty service from February 4, 1978 to February 18, 1978 while a member of the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

By way of background, the RO denied reopening of a claim for service connection for PTSD in May 2008 and denied entitlement to TDIU in March 2010. While the May 2008 rating decision did not specifically address the issue of service connection for depression, it is this rating decision that, by operation of the May 2013 Memorandum Decision, eventually gave rise to the current issue on appeal. The Veteran separately and properly perfected appeals as to both decisions, and the issues have now been combined into a single appeal for the purposes of appellate review by the Board.

A February 2012 Board decision denied the Veteran's claim to reopen a claim of service connection for PTSD. A May 2013 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision to not reopen the claim of service connection for PTSD, but also determined that the Board's decision in the case was too narrow as it had improperly applied the new and material evidence standard to the issue of entitlement to service connection for depression (for which the Veteran has a separate diagnosis), which had not been previously denied. Therefore, the claim was remanded for re-adjudication consistent with the Memorandum Decision.

The Board remanded the issues on appeal for additional development in April 2014 and July 2014. The identified records and requested opinions having been obtained, the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of its July 2014 remand of TDIU, the Board also declined to reopen a claim of service connection for a left knee disability and denied service connection for a respiratory disability. These determinations were not appealed, and therefore the July 2014 Board decision as to those issues is final and they are no longer on appeal. 38 C.F.R. § 20.1100.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In this case, as briefly noted in the introduction, the Veteran separately perfected appeals as to the two issues currently before the Board. On his November 2008 substantive appeal concerning the psychiatric condition, the Veteran indicated he did not want a hearing. However, in his June 2010 substantive appeal as to the denial of entitlement to TDIU, the Veteran indicated that he wanted a Travel Board hearing before a Veterans Law Judge (VLJ). The Veteran reiterated his desire for a hearing shortly thereafter in June 30, 2010 correspondence. A February 4, 2011 informal conference report reflects that at that time the Veteran still wanted a hearing before a VLJ, and was informed that the hearing would be scheduled for a hearing as soon as his outstanding service connection claims were resolved. Since that point, there is no evidence that the Veteran or his representative withdrew his request for a hearing at any point.

In light of the amount of time that had passed since the initial hearing request, the Board sent a hearing clarification letter to the Veteran in May 2015 to determine whether he still wanted his originally requested hearing. In September 2015 correspondence, the Veteran's representative stated that, after conferring with the Veteran, he still wanted a hearing but was amending his request to one for a videoconference hearing. As such, the Board finds it must remand the claim so that the Veteran can be scheduled for his requested videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




